Locher, J.,
concurring in part and dissenting in part. I join the dissents of Justice William B. Brown and Justice Holmes with regard to the double recovery issue, finding the language of the Ohio Constitution quite clear in precluding two compensatory awards for the same injury. Assuming, arguendo, that the claimants herein are not precluded from pursuing common-law remedies, I find it necessary to express my thoughts on the majority’s application of its definition of intent.
Initially, I agree with the first paragraph of the syllabus of the court in defining an intentional tort in line with Prosser’s view. (See Blankenship v. Cincinnati Milacron Chemicals [1982], 69 Ohio St. 2d 608, 620 [23 O.O.3d 504], Locher, J., concurring in part and dissenting in part.) Essentially, this view is as follows:
“* * * [I]ntent is broader than a desire or purpose to bring about physical results. It extends not only to those consequences which are desired, but also to those which the actor believes are substantially certain to follow from what the actor does. * * *
<<* * *
“On the other hand, the mere knowledge and appreciation of a risk—something short of substantial certainty—is not intent. The defendant who acts in the belief or consciousness that the act is causing an appreciable risk of harm to another may be negligent, and if the risk is great the conduct may be characterized as reckless or wanton, but it is not an intentional wrong. * * *” (Emphasis added.) Prosser & Keeton, Law of Torts (5 Ed. 1984) 35, 36, Section 8.
However, as I stated in Blankenship, supra, it is the province of the trier of fact, not of this court, to apply this test to the facts at hand. This court should make no independent decision as to the mental state of the employers involved. It so happens that the correct jury charges were given in the Hamlin and Gains cases; the analysis should end at that point.
*102In Blankenship this court remanded the case for further consideration in light of the syllabus adopted. We should not go beyond the Blankenship ruling by deciding the instant cases de novo.
Accordingly, I concur in the first paragraph of the syllabus only to the extent that the question of intent is left to the trier of fact. I do not concur in the second and third paragraphs of the syllabus of the majority opinion.